     Case 2:19-cv-01240-JCM-VCF Document 7 Filed 10/03/19 Page 1 of 2



1
         XAVIER GONZALES, ESQ.
2
         Nevada Bar No.: 1862
         8440 W. Lake Mead Blvd, Ste 201
3        Las Vegas, Nevada 89128
         (702) 388-8181
4        Attorney.forPlaintiffs
5
                                     UNITED ST A TES DISTRICT COURT
6
                                              DISTRICT OF NEVADA
7
         ENRIQUE GOMEZ GUTIERREZ,                                   )   Case No. 2:19-cv-1240-JCM-VCF
8                                                                   )
         SHANNON GOMEZ,                                             )
9
              Plaintiffs,                                           )

10                                                                  )
                        V.                                          )
                                                                    )
         THE UNITED STATES OF AMERICA,et al.,                       )
                                                                    )
                                                                    )
                Defendants                                          )
                                                                    )



           STIPULATION,REQUEST,AND ORDER EXTENDING TIME TO RESPOND
                                          TO THE MOTION TO DISMISS


                Plaintiffs, Enrique Gomez Gutierrez and Shannon Gomez, by and through their

         counsel, Xavier Gonzales, Esq., and the Federal Defendants              by and through their counsel

         Greg Addington, Esq., hereby        respectfully submit this Stipulation and Request Extending
20
         Time to Respond to the Motion to Dismiss. This Stipulation         is   made in accordance with LR
21

22       6-1, LR 6-2, and LR II 7-1 of the Local Rules of this Court. This           is   the first request for   an


23       extension of time to file   a   response to the Motion to Dismiss.

24              The instant extension        is   requested by Plaintiffs   counsel for additional time to

25
         prepare and respond to the Motion to Dismiss.
26

27

28
     Case 2:19-cv-01240-JCM-VCF Document 7 Filed 10/03/19 Page 2 of 2



1
                Upon agreement by and between all the parties hereto                     as   set   forth herein, the
2
         undersigned   respectfullyrequests this Court grant         an     extension of time, up to and including
3
         October 17, 2019, for Plaintiffs to file    a   response to the Motion to Dismiss.            Additionally,
4
         the Defendants    respectfully requests this Court to extend the time for reply for the
5


6        Defendants to November      7,   2019.   By entering into this Stipulation,           none    of the parties

7        waive any rights they have under statute, law,        or   rule.

8
                    DATED this 3rd day of October, 2019.
9

10
         XAVIER GONZALES                                                  GREG ADDINGTON




          Isl Xavier Gonzales                                             _Isl Greg Addington
         XAVIER GONZALES, ESQ.                                            GREG ADDINGTON,ESQ.
         Nevada Bar No: 1862                                              Assistant United States     Attorney
         8440 W Lake Mead Blvd
         Suite 201
         Las Vegas, NV 89128
         (702) 388-8181




20
                                                   ORDER
21
                                                   IT IS SO ORDERED
22

23

24
                                                  UNITED STATES DISTRICT JUDGE
25                                                DATED: October 7, 2019

26

27

28

                                                           2
